Citation Nr: 1448171	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-10 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to March 2003.  He also served in the Mississippi National Guard from April 2004 to April 2009, with a period of active duty service from August 2005 to November 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which denied service connection for sleep apnea.  The case has since been transferred to the Jackson, Mississippi VARO.

The Veteran and his wife testified before the undersigned at a March 2014 Travel Board Hearing.  A copy of the transcript is associated with the file.  During that hearing, the Veteran indicated that he would be representing himself (the claims file separately contains paperwork for a state veterans services organization).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a VA examination is necessary in order to determine etiology of the Veteran's currently diagnosed sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 

The Veteran was diagnosed with sleep apnea while in the National Guard.  However, at the Veteran's March 2014 Travel Board hearing, he and his wife testified that his sleep difficulty began in approximately February 2001 after a specific active duty assignment.  The Board finds that a medical opinion that addresses relevant service treatment records, private medical records, and lay statements in determining the etiology of the Veteran's sleep apnea soon after is necessary.  

With respect to the Veteran's National Guard service, the Board notes that service connection may be established by proving the three Shedden requirements: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A claim for aggravation of a preexisting condition during Active Duty Training (ACDUTRA) must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps via the National Guard and the service department generally to ascertain the Veteran's ACDUTRA dates.  Then, compile a memorandum in the claims file listing those dates, or the absence of corroborated dates if none are confirmed.

2.  Contact the Veteran and ask him to provide and identify any additional sources of treatment (both private and VA) for his sleep apnea that may be helpful in adjudicating his claim.  After securing any necessary releases, the RO should obtain copies of any treatment records identified by the Veteran.  

3.  Schedule the Veteran for a VA respiratory examination.  The examiner should review the entire claims file, including any lay statements from the Veteran.  The examiner should also elicit a full history directly from the Veteran regarding any in-service symptomatology believed to be related to his claimed sleep apnea.

The examiner should conclude whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea had its onset in active duty service, ACDUTRA (if corroborated), or is otherwise related to his military service.  If ACDUTRA dates are corroborated, the examiner should note if sleep apnea permanently worsened during an ACDUTRA period.  The examiner should address the diagnosis of sleep apnea while the Veteran was in the National Guard, any relevant symptoms from service treatment records, and the Veteran's lay statements, including his contention that his sleep difficulty began in approximately February 2001.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



